Exhibit 10.27

 

SEVENTH MODIFICATION OF AMENDED AND RESTATED

REVOLVING LINE OF CREDIT LOAN AGREEMENT, TERM LOANS

AGREEMENT AND SECURITY AGREEMENT

 

THIS SEVENTH MODIFICATION OF AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN
AGREEMENT, TERM LOANS AGREEMENT AND SECURITY AGREEMENT (“Seventh Modification”)
is entered into effective as of the          day of July, 2003, by and between
On-Site Sourcing, Inc., a Delaware corporation (the “Borrower”), with its
principal office at 832 North Henry Street, Alexandria, Virginia 22314, and
Wachovia Bank, National Association, formerly known as First Union National Bank
(the “Lender”), a national banking association with an address of 1970 Chain
Bridge Road, McLean, Virginia 22102.

 

RECITALS:

 

R-1. Lender made a loan in the form of a revolving line of credit (“Line of
Credit”) to Borrower, currently in the maximum principal sum of Seven Million
and 00/100 Dollars ($7,000,000.00), evidenced by an Amended and Restated
Revolving Note, dated as of May 30, 2001, as modified by that certain First
Modification of Amended and Restated Revolving Note dated as of May 23, 2002,
and as further modified by that certain Second Modification of Amended and
Restated Revolving Note dated as of March 24, 2003 (as so modified, the
“Revolving Note”). The Line of Credit is governed and secured by that certain
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement executed by Borrower and Lender dated as of
May 30, 2001, as modified by that certain First Modification of Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement dated as of July 2, 2001, that certain Second Modification of
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement dated as of May 23, 2002, that certain Third
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and Security Agreement dated as of September 25, 2002, that
certain Fourth Modification of Amended and Restated Revolving Line of Credit
Loan Agreement, Term Loans Agreement and Security Agreement dated as of
February 3, 2003, that certain Fifth Modification of Amended and Restated
Revolving Line of Credit Loan Agreement, Term Loans Agreement and Security
Agreement dated as of March 24, 2003, and that certain Sixth Modification of
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement dated as of May 6, 2003 (as so modified, the
“Loan Agreement”).

 

R-2. The Loan Agreement also governs and secures (1) that certain term loan to
Borrower and North Henry Street Realty Company, LLC, a Delaware limited
liability company (“North Henry”), in the original principal amount of Five
Million Eight Hundred Thousand and 00/100 Dollars ($5,800,000.00), as evidenced
by that certain Commercial Note executed by Borrower and North Henry dated as of
November 15, 2000; (2) that certain term loan to Borrower in the original
principal amount of One Million Seven Hundred Eighty Thousand Three Hundred and
00/100 Dollars ($1,780,300.00), as evidenced by that certain Term Note dated
July 2, 2001 (the “$1,780,300.00 Note”); and (3) that certain term loan to
Borrower in the original principal amount of One Million Two Hundred Fifty
Thousand and 00/100 Dollars ($1,250,000.00), as evidenced by that certain Term
Note dated September 25, 2002 (the “$1,250,000.00 Note”).

 

--------------------------------------------------------------------------------


 

R-3. Contemporaneous herewith, Borrower and Lender have executed that certain
Third Modification of Amended and Restated Revolving Note of even date herewith
(the “Revolving Note Modification”) to reduce the Principal Sum (as defined in
the Revolving Note) from Seven Million and 00/100 Dollars ($7,000,000.00) to
Five Million and 00/100 Dollars ($5,000,000.00), to increase the interest rate,
and for certain other purposes.

 

R-4. Contemporaneous herewith, Borrower and Lender have executed a Consolidated,
Amended and Restated Term Note of even date herewith (the “Consolidated Note”),
thereby consolidating, amending and restating the terms and provisions of the
$1,780,300.00 Note and $1,250,000.00 Note as set forth in the Consolidated Note.

 

R-5. Borrower and Lender have agreed to amend the Loan Agreement to modify
certain financial covenants, to modify the maximum principal amount which may be
advanced under the Line of Credit, to provide for the Loan Agreement to govern
and secure the Revolving Note as modified by the Revolving Note Modification and
to provide for the Loan Agreement to govern and secure the Consolidated Note,
and for certain other purposes as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1.                                       Capitalized Terms. Capitalized terms
not otherwise defined herein shall have the meanings as set forth for such terms
in the Loan Agreement.

 

2.                                       Warranties and Representations. To
induce the Lender to enter into this Seventh Modification, the Borrower warrants
and represents to the Lender that:

 

a.                                       The Borrower’s books and records
properly reflect the Borrower’s financial condition, and no material adverse
change in the Borrower’s financial condition has occurred since the last date
that the Borrower provided financial reports to the Lender; and

 

b.                                      No litigation is pending or threatened
against the Borrower of which the Borrower has not informed the Lender in
writing; and

 

c.                                       The Borrower is in compliance with all
provisions of the Loan Agreement and with all applicable laws and regulations;
and

 

d.                                      Borrower has the power and authority to
enter into this Seventh Modification, to perform its obligations hereunder, to
execute all documents being executed and delivered in connection herewith, and
to incur the obligations provided for herein,

 

2

--------------------------------------------------------------------------------


 

all of which have been duly authorized and approved in accordance with the
Borrower’s organizational documents; and

 

e.                                       This Seventh Modification, together
with all documents executed in connection herewith or pursuant hereto,
constitute the valid and legally binding obligations of the Borrower in
accordance with their respective terms; and

 

f.                                         The Borrower’s obligations under the
Loan Documents (as defined in the Loan Agreement, as modified hereby), including
without limitation, Borrower’s obligations under the Revolving Note as modified
by the Revolving Note Modification and Borrower’s obligations under the
Consolidated Note, are valid and enforceable obligations, and the execution and
delivery of this Seventh Modification and any other documents executed in
connection herewith shall not be construed as a novation of the Loan Agreement
or the other Loan Documents.

 

3.                                       Definition of Funds Flow Coverage
Ratio.  The definition of “Funds Flow Coverage Ratio” set forth in Section 1.1.
of the Loan Agreement is deleted in its entirety and restated as follows:

 

““Funds Flow Coverage Ratio” means (a) the Borrower’s net profit, plus
depreciation, plus amortization, plus cash proceeds from the sale of treasury
stock, minus dividends, withdrawals and non-cash income, minus capital
expenditures; divided by (b) the sum of the current maturities of long term debt
plus capital lease obligations.”

 

4.                                       Definition of Interest Coverage Ratio. 
The definition of “Interest Coverage Ratio” set forth in Section 1.1. of the
Loan Agreement is hereby deleted in its entirety.

 

5.                                       Definition of Loan Documents.  The
definition of “Loan Documents” set forth in Section 1.1. of the Loan Agreement
is deleted in its entirety and restated as follows:

 

““Loan Documents” means this Agreement, the Revolving Note, the Term Note #1,
the Term Note #2, the Deed of Trust and/or any other document executed by the
Borrower or any other Person evidencing, securing, guaranteeing or relating to
the Revolving Loan or Term Loans, as such documents or instruments may be
amended, modified or extended from time to time.”

 

6.                                       Definition of Maximum Revolving
Commitment Amount. The definition of “Maximum Revolving Commitment Amount” set
forth in Section 1.1. of the Loan Agreement is deleted in its entirety and
restated as follows:

 

3

--------------------------------------------------------------------------------


 

““Maximum Revolving Commitment Amount” means Five Million and 00/100 Dollars
($5,000,000.00), or such lessor amount that Borrower may request as hereinafter
provided.”

 

7.                                       Definition of Revolving Loan.  The
definition of “Revolving Loan” set forth in Section 1.1. of the Loan Agreement
is deleted in its entirety and restated as follows:

 

““Revolving Loan” means the Revolving Loan facility made available by Lender to
Borrower pursuant to this Agreement in the maximum principal amount of Five
Million and 00/100 Dollars ($5,000,000.00), evidenced by the Revolving Note.”

 

8.                                       Definition of Revolving Note.  The
definition of “Revolving Note” set forth in Section 1.1. of the Loan Agreement
is deleted in its entirety and restated as follows:

 

““Revolving Note” means the Amended and Restated Revolving Note executed by
Borrower, dated as of May 30, 2001, as modified and amended from time to time,
in the maximum principal amount of Five Million and 00/100 Dollars
($5,000,000.00), payable to the order of the Lender, and evidencing Borrower’s
obligation to repay the Revolving Loan.”

 

9.                                       Definition of Term Loan #2.  The
definition of “Term Loan #2” set forth in Section 1.1. of the Loan Agreement is
deleted in its entirety and restated as follows:

 

““Term Loan #2” means the Term loan facility made available by Lender to
Borrower, in the original principal amount of One Million Six Hundred Thousand
and 00/100 Dollars ($1,600,000.00), evidenced by Term Note #2.”

 

10.                                 Definition of Term Note #2.  The definition
of “Term Note #2” set forth in Section 1.1. of the Loan Agreement is deleted in
its entirety and restated as follows:

 

““Term Note #2” means the Consolidated, Amended and Restated Term Note executed
by Borrower, in the amount of One Million Six Hundred Thousand and 00/100
Dollars ($1,600,000.00), payable to the order of the Lender, and evidencing the
obligation of Borrower to repay Term Loan #2.”

 

11.                                 Definitions of Term Loan #3, Term Note #3,
Term Loan #4 and Term Note #4.  The definitions of “Term Loan #3”, “Term Note
#3”, “Term Loan #4” and “Term Note #4” set forth in Section 1.1. of the Loan
Agreement are deleted in their entirety.

 

12.                                 Definition of Term Loans.  The definition of
“Term Loans” set forth in Section 1.1. of the Loan Agreement is deleted in its
entirety and restated as follows:

 

4

--------------------------------------------------------------------------------


 

““Term Loans” means Term Loan #1 and Term Loan #2, jointly and severally.”

 

13.                                 Definition of Term Notes.  The definition of
“Term Notes” set forth in Section 1.1. of the Loan Agreement is deleted in its
entirety and restated as follows:

 

““Term Notes” means Term Note #1 and Term Note #2, jointly and severally.”

 

14.                                 Tangible Net Worth Covenant.  Section 6.14
a. of the Loan Agreement entitled “Tangible Net Worth” is hereby deleted in its
entirety and restated as follows:

 

“a.   Tangible Net Worth.  A minimum Tangible Net Worth of Eight Million Five
Hundred Thousand and 00/100 Dollars ($8,500,000.00) at all times from the date
of this Agreement.”

 

15.                                 Net Loss Covenant.  The following new
section is hereby added as subsection e. to Section 6.14 of the Loan Agreement:

 

“e.    Net Loss Covenant.  A maximum after tax net loss for any fiscal quarter
of Borrower of Two Hundred Thousand and 00/100 Dollars ($200,000.00), and a
maximum after tax net loss for the Borrower’s fiscal year 2003 of Three Hundred
Fifty Thousand and 00/100 Dollars ($350,000.00). For purposes of this covenant,
“Net Loss” shall have the meaning ascribed to such term under GAAP.”

 

16.                                 Funds Flow Coverage Ratio.  The revised
Funds Flow Coverage Ratio under the Loan Agreement resulting from the revisions
to the definition of the term “Funds Flow Coverage Ratio” as set forth in this
Seventh Modification shall be initially measured on September 30, 2003.

 

17.                                 Acquisitions.  Section 7.4 of the Loan
Agreement entitled “Acquisitions” is hereby deleted in its entirety and restated
as follows:

 

“7.4   Acquisitions.  Purchase, lease or otherwise acquire the assets, business,
goodwill or securities of any other Person, including, without limitation,
shares of stock in corporations, partnership interests in general or limited
partnerships or membership interests in limited liability companies, or acquire
any other business.”

 

18.                                 Capital Expenditures.  Section 7.13 of the
Loan Agreement entitled “Capital Expenditures” is hereby deleted in its entirety
and restated as follows:

 

“7.13   Capital Expenditures.  Make capital expenditures in excess of One
Hundred Twenty Five Thousand and 00/100 Dollars ($125,000.00) in any fiscal
quarter of Borrower; provided however that Borrower may make capital
expenditures not to exceed a total of Two Hundred Seventy Five Thousand and
00/100 Dollars ($275,000.00) for any fiscal quarter of Borrower,

 

5

--------------------------------------------------------------------------------


 

provided Borrower has received, prior to making a capital expenditure in excess
of $125,000.00 for any fiscal quarter (the “Additional Capital Expenditure”),
payments during the fiscal quarter in which such Additional Capital Expenditure
is to be incurred, from the exercise of stock options by existing shareholders
of Borrower, in an aggregate amount equal to or greater than the amount of such
Additional Capital Expenditure.”

 

19.                                 Fees and Costs.  The Borrower promises to
pay, on demand, all costs incurred by the Lender for the preparation of this
Seventh Modification, any additional documents and any other expenses incurred
by Lender in relation to this Seventh Modification (including without
limitation, a loan fee of Five Thousand and 00/100 Dollars ($5,000.00) and all
attorneys fees).

 

20.                                 Advance of Funds for Fees, Costs and
Expenses.  The Borrower authorizes the Lender to advance funds to itself or to
third parties to pay the fees, costs and expenses listed in this Seventh
Modification, which advances shall be deemed to be Advances to the Borrower
under the Loan Agreement.

 

21.                                 ARBITRATION: PROVISIONS IN THE LOAN
AGREEMENT REGARDING ARBITRATION ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY
SET FORTH HEREIN.

 

22.                                 No Offsets or Defenses.  Except as modified
by this Seventh Modification, the Loan Agreement remains in full force and
effect and unmodified. Borrower warrants and represents that it has no offsets
or defenses to its obligations under the Loan Agreement, as so modified, and the
other Loan Documents.

 

23.                                 Release and Waiver.  In consideration of
Lender’s agreement to this Seventh Modification, the Borrower hereby releases
and waives any and all claims of any kind that it may have against the Lender as
of the date of this Seventh Modification arising out of or relating to the Loan
Agreement, as amended by this Seventh Modification.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Seventh Modification as of
the date and year first written above.

 

 

ON-SITE SOURCING, INC., a Delaware corporation

 

 

 

 

 

By:

 

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

 

STATE OF VIRGINIA

COUNTY OF                          : to wit:

 

I, the undersigned Notary Public in and for the State and County aforesaid, do
hereby certify that                                 as
                                      of On-Site Sourcing, Inc., whose name is
signed to the foregoing Seventh Modification of Amended and Restated Revolving
Line of Credit Loan Agreement, Term Loans Agreement and Security Agreement,
personally appeared before me within the aforesaid jurisdiction and acknowledged
the same.

 

GIVEN under my hand and seal this        day of                              ,
2003.

 

 

 

 

 

 

a

 

Notary Public

 

My Commission expires:

 

7

--------------------------------------------------------------------------------


 

STATE OF VIRGINIA

COUNTY OF                          : to wit:

 

I, the undersigned Notary Public in and for the State and County aforesaid, do
hereby certify that as of Wachovia Bank, National Association, whose name is
signed to the foregoing Seventh Modification of Amended and Restated Revolving
Line of Credit Loan Agreement, Term Loans Agreement and Security Agreement,
personally appeared before me within the aforesaid jurisdiction and acknowledged
the same.

 

GIVEN under my hand and seal this         day of                              ,
2003.

 

 

 

 

 

 

a

 

Notary Public

 

My Commission expires:

 

8

--------------------------------------------------------------------------------


 

CONSENT OF NORTH HENRY STREET REALTY COMPANY, LLC TO SEVENTH

MODIFICATION TO AMENDED AND RESTATED REVOLVING LINE OF

CREDIT LOAN AGREEMENT, TERM LOANS AGREEMENT AND SECURITY

AGREEMENT AND RELATED DOCUMENTS

 

North Henry Street Realty Company, LLC, a Delaware limited liability company
(“North Henry”), the grantor under that certain Deed of Trust, Assignment of
Rents and Security Agreement dated as of November 15, 2000 (the “Deed of
Trust”), benefitting Wachovia Bank, National Association (formerly known as
First Union National Bank) (“Wachovia”) to secure, among other things, that
certain Commercial Note executed and made payable by On-Site Sourcing, Inc., a
Delaware corporation, and North Henry to Wachovia in the original principal
amount of Five Million Eight Hundred Thousand and 00/100 Dollars
($5,800,000.00), does hereby acknowledge, consent and agree to the annexed
Seventh Modification to Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement (the “Seventh
Modification”), and all documents executed in connection with the Seventh
Modification, and North Henry represents, warrants and agrees that North Henry
has no offsets or defenses to the Deed of Trust, the Seventh Modification and
the Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement as modified thereby and as previously modified,
or any other document or agreement to which North Henry is bound or which was
executed for the benefit of Wachovia.

 

 

 

NORTH HENRY STREET REALTY COMPANY,

 

LLC, a Delaware limited liability company,

 

By: ON-SITE SOURCING, INC., a Delaware

 

corporation, as its sole manager and sole member

 

 

 

 

 

By:

 

[SEAL]

 

Name:

 

 

 

Title:

 

 

 

 

9

--------------------------------------------------------------------------------


 

State of Virginia

)

County of

) To Wit:

 

Acknowledged before me by                                                       
as                           of On-Site Sourcing, Inc., a Delaware corporation,
as the sole manager and member of North Henry Street Realty Company, LLC, a
Delaware limited liability company this       day of
                                   , 2003.

 

 

[SEAL]

 

 

 

Notary Public

 

My commission expires:

 

10

--------------------------------------------------------------------------------